July 24, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
               FRANK AND SHELLEY THORNTON, Appellants

NO. 14-13-00890-CV                      V.

              NORTHEAST HARRIS COUNTY MUD 1, Appellee
                  ________________________________

       This cause, an appeal from the summary judgment in favor of appellee
Northeast Harris County MUD 1, signed October 6, 2013, was heard on the
transcript of the record. We have inspected the record and find the trial court erred
in granting appellee summary judgment as to certain counterclaims filed by
appellants Frank and Shelley Thornton. We therefore order the portions of the
judgment that granted summary judgment in favor of appellee as to appellants’
counterclaims for inverse condemnation, nuisance, and trespass are REVERSED
and ordered severed and REMANDED for proceedings in accordance with this
court’s opinion.

      Further, we find no error in the remainder of the summary judgment as to
appellants’ counterclaim for negligent trespass and order it AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.